Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3867 Filed 07/21/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA

                   Plaintiff,                 CR. NO. 17-20595
v.
                                              HON. VICTORIA A. ROBERTS

YOUSEF RAMADAN,

                   Defendant.
                                      /

 MOTION FOR TEMPORARY MODIFICATION OF BOND CONDITION
             TO ALLOW TRAVEL TO PALESTINE

      Defendant Yousef Ramadan, through his attorney, Andrew Densemo, of the

Federal Community Defender, hereby moves this court to temporarily modify his

bond conditions to allow him to travel to Palestine to attend his son’s surgery on

July 30, 2021. In support of same, Mr. Ramadan states as follows:

      1.     Mr. Ramadan was released on bond on January 15, 2021.

      2.     Several status conferences and bond review hearings have been held

since Mr. Ramadan’s release.

      3.     Subsequent to most of these hearings the Court amended and/or

terminated certain restrictive conditions of Mr. Ramadan’s bond.


                                          1
Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3868 Filed 07/21/21 Page 2 of 6




      4.     The Court’s decision to do so was guided by Pre-Trial Services’ reports

of Mr. Ramadan’s strict compliance with his bond condition.             To date, Mr.

Ramadan’s bond conditions have been modified to less restrictive conditions several

times. Mr. Ramadan has proven that he is committed to complying with all bond

conditions set by the court.

      5.     Mr. Ramadan requests that the bond condition requiring him not to

travel outside the state of Michigan be temporarily modified for approximately 14

days so that he can attend his son’s surgery in Palestine on July 30, 2021.

      6.     Attached is a letter from Dr. Raouf Azar, Urology & Urosurgery,

(Exhibit 1) who states that Mr. Ramadan’s son, Mohammed Yousef Ramadan, age

12, is scheduled to undergo surgery July 30, 2021.

      7.     Mr. Ramadan hasn’t seen his children in nearly four years and humbly

asks this court to allow him to be present for his son’s surgery. If allowed to attend

his son’s surgery Mr. Ramadan plans to return to the United States at least three

weeks prior to the September 9, 2021 trial date. Mr. Ramadan has rejected plea offers

that would have provided for a substantially reduced sentence in exchange for his

renunciation of his U.S. citizenship. He will continue to fight to remain a citizen of

this country. He can only continue that fight if he is present in the U.S. As the Court

is aware, Mr. Ramadan has already served a significant portion of the sentencing

                                          2
Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3869 Filed 07/21/21 Page 3 of 6




range calculated by the probation department. These factors should obviate any fear

that Plaintiff has that Mr. Ramadan will not return to the U.S. for the upcoming trial.

      8.     The defense sought concurrence from the Plaintiff but was unable to

gain concurrence in the relief requested.

      WHEREFORE, Defendant respectfully requests that this Court enter an Order

temporarily allowing him to travel outside the United States in order to attend his

son’s surgery in Palestine.

                                        Respectfully submitted,

                                        FEDERAL COMMUNITY DEFENDER


                                        s/Andrew Densemo
                                        ANDREW DENSEMO (P37583)
                                        Attorney for Defendant
                                        613 Abbott, Suite 500
                                        Detroit, Michigan 48226
                                        Phone: (313) 967-5829
                                        E-mail: andrew_densemo@fd.org

Dated: July 21, 2021




                                            3
Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3870 Filed 07/21/21 Page 4 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA

                   Plaintiff,                CR. NO. 17-20595
v.
                                             HON. VICTORIA A. ROBERTS

YOUSEF RAMADAN,

                   Defendant.
                                    /

                      BRIEF IN SUPPORT OF
             MOTION FOR RELEASE ON UNSECURED BOND


                                        I.

                                BACKGROUND

      Defendant re-alleges the factual representation made in his Motion for Bond.

This Court has the authority, pursuant to 18 U.S.C. § 3145(a)(2), to amend the

previous order of release.




                                        1
Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3871 Filed 07/21/21 Page 5 of 6




                                  CONCLUSION

      Based on the foregoing, Defendant respectfully requests this Honorable Court

temporarily modify the conditions of his bond and allow him to travel outside the

United States in order to attend his son’s surgery in Palestine.

                                        Respectfully submitted,

                                        FEDERAL COMMUNITY DEFENDER


                                        s/Andrew Densemo
                                        ANDREW DENSEMO (P37583)
                                        Attorney for Defendant
                                        613 Abbott, Suite 500
                                        Detroit, Michigan 48226
                                        Phone: (313) 967-5829
                                        E-mail: andrew_densemo@fd.org

Dated: July 21, 2021




                                          2
Case 2:17-cr-20595-VAR-EAS ECF No. 250, PageID.3872 Filed 07/21/21 Page 6 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA

                   Plaintiff,                 CR. NO. 17-20595
v.
                                              HON. VICTORIA A. ROBERTS

YOUSEF RAMADAN,

                   Defendant.
                                     /

                         CERTIFICATE OF SERVICE

      I, hereby certify that on July 21, 2021, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing to the following:

                          Doug Salzenstein and Jonathan Goulding
                          Assistant United States Attorneys
                          United States Attorney's Office
                          211 W. Lafayette, Ste. 2001
                          Detroit, MI 48226

                                         FEDERAL COMMUNITY DEFENDER


                                         s/Andrew Densemo
                                         ANDREW DENSEMO (P37583)
                                         Attorney for Defendant
                                         613 Abbott, Suite 500
                                         Detroit, Michigan 48226
                                         Phone: (313) 967-5829
                                         E-mail: andrew_densemo@fd.org
Dated: July 21, 2021
